Citation Nr: 1754382	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-48 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 30, 2012 and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K.B. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1971 to April 1973, with service in Vietnam from September 1971 to April 1972.  Among other awards, he is in receipt of the Combat Infantryman's Badge and the Bronze Star Medal.  The Board thanks the Veteran for his honorable service to our country.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina.

The Veteran appeared in a November 2013 videoconference hearing before a Veterans Law Judge (VLJ) to present testimony on the issue on appeal.  The presiding VLJ from that hearing is no longer employed at the Board and is unable to participate in the decision in this case.  The Veteran was informed of this in an August 2015 letter.  At that time, the Veteran was provided with the option to request a new hearing with a different VLJ, and given a 30 day time limit to respond if he wished to exercise this option.  The Veteran responded, indicating that he would like to request a new hearing, but did so beyond the allowable 30 day period.  To ensure due process and afford the Veteran every opportunity to be heard, the Board sent a clarification letter in February 2017, again asking the Veteran if he still desired a new hearing before a different VLJ.  More than 30 days have elapsed since the mailing of that letter and no response has been received from the Veteran.  Therefore, the Board considers the hearing request withdrawn and will proceed with adjudication under a new VLJ pursuant to 38 C.F.R. § 19.3(b) (2017).  

By way of a brief procedural history, the Veteran was awarded an initial 30 percent evaluation upon the grant of service connection in February 2009, but sought a higher initial rating.  The Board denied an initial rating in excess of 30 percent in a February 2014 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In October 2014, both parties agreed to a Joint Motion for Partial Remand which requested that the Board's denial of the Veteran's claim for a higher PTSD evaluation be vacated and remanded for additional detail in the reasons and bases for this decision.  The Board then remanded the claim for further evidentiary development in December 2014.   During the course of the ongoing appeal, in a February 2015 rating decision, the Appeals Management Center awarded a 50 percent evaluation for PTSD effective as of October 31, 2012.   However, as this is not the maximum allowable rating for this disability, the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

Upon return to the Board, in May 2017, it was determined that additional evidentiary development was again required.  Unfortunately, there has not been adequate compliance with those remand instructions, and an additional remand is necessary at this time. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Court of Appeals for Veterans Claims, or by the Board of Veterans' Appeals confers on the Veteran, "as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In the May 2017 Board remand, the AOJ was instructed to obtain VA treatment records, and obtain the necessary release forms from the Veteran to seek private treatment records from a Dr. C.  VA treatment records were associated with the claims file.  The record also reflects that the Veteran was contacted in a letter dated May 25, 2017 to request authorization to obtain the relevant records from Dr. C.  However, the Veteran did not respond to this request.  It is important to note that Dr. C is identified by the Veteran as treating the Veteran's PTSD during the appellate period in question and as such would have direct medical knowledge relevant to the claim.  VA has a duty to make reasonable efforts to obtain private treatment records such as these, but can only do so with the Veteran's permission and assistance.  The Veteran is reminded that the "duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As an additional remand is now necessary on other grounds, the Veteran will be afforded an additional opportunity to request or provide the private treatment records from Dr. C. 

Finally, in the May 2017 remand, the Board identified evidence submitted after the issuance of the most recent Supplemental Statement of the Case (SSOC) in February 2015, which specifically included an April 2015 VA examination report.  Upon completion of the requested development, the AOJ was instructed to issue a new SSOC that considered all evidence associated with the claims file since the last SSOC.  The Board listed that new evidence currently of record, explicitly naming the April 2015 VA PTSD examination.  However, when returned to the Board for consideration, the September 2017 SSOC did not include the April 2015 VA examination in the evidence list considered, nor mention this examination in the reasons and bases for the decision.  

The Board acknowledges the general statements within the SSOC that the entire record was reviewed, but this is not sufficient in this instance, particularly in light of the Board's explicit instructions.  Furthermore, the Veteran has raised the SSOC's failure to fully address the Board's remand instructions in his September 2017 correspondence.  The Veteran also raises what appears to be a typographical error in naming of the Veteran's disability.  Statement in support of claim, September 2017.  An additional SSOC is required, and should address all evidence associated with the claims file since the February 2015 SSOC.  Stegall v. West, 11 Vet. App. 268. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to provide one additional opportunity to complete the necessary authorization to obtain private treatment records from Dr. C, or any other provider that has psychological treatment records that are not currently associated with the claims file.  All properly identified records should be obtained. 

If any requested record is unavailable, or the search for such records otherwise yields negative results, that fact must clearly be documented in the Veteran's claims file. 

2.  After completion of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.  The SSOC must include consideration of all relevant evidence associated with the claims file since the February 2015 SSOC, and should explicitly reflect consideration of the April 2015 VA PTSD examination report. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

